DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riley (US 4,997,056).
With respect to claim 1, Riley teaches a passive hearing aid, comprising a headset of unitary construction and of inverted U-shape, configured to be worn over a user's head (Fig.1), comprising a first sound deflector portion (Fig.2, Item 10) at a first end thereof, comprising a first inner surface and an opposed first outer surface (Fig.2, Item 36), wherein the first inner surface is disposed proximate a first ear (Fig.2, Item 30) of the user when worn by the user, wherein the first sound deflector portion is disposed 
With respect to claim 2, Riley teaches wherein each of the first and second inner surfaces is curved from a bottom portion thereof to a top portion thereof, in a concave fashion (Figs.1 – 3; Col.4, Lines 37 – Col.5, Line 19).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Riley (US 4,997,056) in view of Solomon et al. (US 9,185,483).
With respect to claims 3 and 5, Riley teach the limitations already discussed in a previous rejection, but fail to disclose further comprising an adjuster removably coupled 
On the other hand, Solomon teaches a headset (Fig.1) comprising an adjuster removably coupled thereto (Figs.1 and 1A, Item 120), wherein the adjuster is of deformable material (Col.4, Lines 37 – 44), and having a central opening (Figs.6B and 6D, Item 122) therethrough from a first end thereof to a second end thereof for receiving a top portion of the headset therethrough (Figs.1 and 1A).
The Examiner considers that it would have been an obvious matter of design choice to provide the adjuster being tubular and having a longitudinal axis of the central opening is offset from a longitudinal axis of the adjuster, wherein a thick side of an outer Docket No. 03329.0007US0213wall thereof is thicker than a thin side of the outer wall thereof, wherein the adjuster is adjustable between a large size configuration, wherein the thin side engages a top of the user's head when worn by the user, and a small size configuration, wherein the thick side engages the top of the user's head when worn by the user because such a modification would not depart form the scope and spirit of the Solomon invention. Furthermore, it has been held by the courts that a change in shape or configuration is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Solomon adjuster with the Riley hearing aid 
 With respect to claims 4 and 6, Solomon teaches wherein the adjuster comprises a slit (Fig.6D, Item 122) through the outer wall thereof from the first end thereof to the second end thereof.  

Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          March 12, 2022